DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/10/2022 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-13 recite “the inorganic luminescent material”. This limitation lacks antecedent basis. Claims 1 and 9, from which the claims depend, does recite a doped host material which is inorganic. However, that claim’s recitation of “an inorganic [amorphous] luminescent thin-film layer” does not exclude other materials.
	Claim 11 recites “the first and second glass”. This limitation lacks antecedent basis. The claim does recite a first pane and a second pane, but the newly amended claim does not require the panes to be made of glass.
Claims 15 recites “the inorganic luminescent material” in the last line. This limitation lacks antecedent basis. Earlier portions of the claim recite a doped host material which is inorganic. However, that claim’s recitation of “an inorganic [amorphous] luminescent thin-film layer” does not exclude other materials. Claim 17 also recites “the inorganic luminescent material”.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 8-10, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0132930 to Young, and further in view of “A general strategy for controllable synthesis of Ba3(MO4)2:Mn+5 (M=V,P) nanoparticles” to Zhang.
	Regarding claims 1, 5, 8-10, 13, 18, and 19, Young teaches a device for converting solar radiation comprising an inorganic luminescent thin-film layer (Figs. 6-8, ¶0093, 0135, 0149, 0205, 0208 disclose a thin-film layer of a glass or ceramic host material structurally as an encapsulant layer configured with a photovoltaic cell) of a doped host material, wherein the doped host material comprises a ternary down-shifting phosphor material doped with Mn ions (Cd3(PO4)2:Mn, for instance) for converting radiation of the UV, visible and/or at least part of the near infrared band of the solar spectrum into radiation of a predetermined near-infrared band (Table 1, ¶0046, 0073, 0076-0082, 0089, 0090, 0124), and at least one photovoltaic device for converting at least part of the converted radiation into electrical power (¶0118, 0127, 0137). 
Young teaches that the doped host material may comprise a material which converts radiation into radiation of a predetermined near-infrared band ranging from 700nm to 2000nm (¶0046, 0124), and that the doped host material may comprise a nanoparticle material (¶0035, 0039, 0056, 0069, 0070), but does not specifically teach that the doped host material comprises the claimed materials. Zhang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a ternary material M3(XO4)2, where M=Ba and X=P or V, and wherein the ternary material is doped with Mn5+ ions because such a material converts radiation of the UV, visible, and/or at least part of the near infrared band into radiation of the predetermined near-infrared band (Abstract, Figs. 3, 4, 3. Results and discussion). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Per claim 5, 18, and 19, modified-Young teaches the limitations of claim 1. Zhang teaches that the dopant concentration of the doped host material is in a range of 0.1 to 2% in order to achieve the desired results (see previously cited passages of Zhang).
	Per claim 8, modified-Young teaches the limitations of claim 1. The at least one photovoltaic device is configured to transform radiation in the visible red/near infrared band between 650 and 800 nm or the near-infrared band between 1100 and 1250 nm into electric power (Fig. 3, ¶0075, 0118 of Young).
Per claims 9 and 10, modified-Young teaches the limitations of claim 1. The inorganic luminescent thin-film layer is part of or associated with a waveguide structure, the waveguide structure being configured to guide at least part of the converted radiation to the at least one photovoltaic device (element 808 of Fig. 8s read on the inorganic luminescent thin-film layer, ¶0137-0139).
The waveguide structure comprises a transparent organic or inorganic material (such as 806, 810, ¶0120, 0121) having a first surface and a second surface (top and bottom surface of 806, 810), wherein the inorganic luminescent thin-film layer is provided over or on the first or second surface.
Per claim 13, modified-Young teaches the limitations of claim 1. In an embodiment, at least part of the inorganic luminescent thin-film layer 604 is provided over a light receiving of the at least one photovoltaic device 606/608/610/612/614 (Fig. 6, ¶0119-0121).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Zhang as applied to claim 9 above, and further in view of US PGPub 2016/0204297 to Vasiliev.
Regarding claims 11 and 12, modified-Young teaches the limitations of claim 9. Young teaches that the waveguide structure (Fig. 8) comprises a first pane 806 and a second pane 810, wherein the inorganic luminescent material is provided over at least one of the surfaces of the first and/or second pane (layer 808 reads on the claimed inorganic luminescent thin-film layer) in a space defined by the first and second panes defining a waveguide structure for guiding at least a part of the radiation generated by the luminescent layer towards at least one photovoltaic device 802 (¶0120, 0121, 0137-0139). 
Young does not specifically teach that at least one spacer structure provides a predetermined separation between the first and second pane. Vasiliev teaches a similar device (Fig. 9), and further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include at least one spacer structure (306, 308) to provide a predetermined separation between similar panes (302, 304; ¶0110). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Young does not specifically teach that one or more optical layers are provided over the inner or outer surface of the first and/or second pane. Vasiliev, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide one or more optical layers including one or more reflecting and/or refracting layers for radiation generated by an inorganic luminescent material over inner or outer surfaces of the first and/or second pane in order to improve direction of light toward the photovoltaic device (Fig. 17, ¶0134-0147).
Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Zhang and Vasiliev.
Regarding claim 14, Young, in view of Zhang, teaches that the device of claim 1 is obvious (see rejection of claim 1 above). Young teaches a configuration of a similar device that functions as a window (¶0054, 0117). Young teaches the embodiment of the device of Fig. 8 (¶0120, 0121, 0137-0139), but does not particularly teach a window assembly comprising the device for converting solar radiation of modified-Young. Vasiliev, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate the device of modified-Young into a window assembly so that the device can function to reduce heat loads in buildings (¶0042-0046).
	Regarding claims 15 and 17, Young teaches an assembly for converting solar radiation comprising an inorganic luminescent thin-film layer (Figs. 6-8, ¶0093, 0135, 0149, 0205, 0208 disclose a thin-film layer of a glass or ceramic host material structurally as an encapsulant layer configured with a photovoltaic cell) of a doped host material, wherein the doped host material comprises a ternary down-shifting phosphor material doped with Mn ions (Cd3(PO4)2:Mn, for instance) for converting radiation of the UV, visible and/or at least part of the near infrared band of the solar spectrum into radiation of a predetermined near-infrared band (Table 1, ¶0046, 0073, 0076-0082, 0089, 0090, 0124), and at least one photovoltaic device for converting at least part of the converted radiation into electrical power (¶0118, 0127, 0137). 
	In an embodiment (Fig. 8), the assembly comprises a first pan 806 and a second pane 810, the inorganic luminescent thin-film layer of doped host material 808 provided over or on at least one of the surfaces of the first and/or second window pane in a space between the first and second pane defining a waveguide structure for guiding at least a part of the radiation generated by the luminescent layer towards the one or more photovoltaic devices 802 positioned along one or more edges of the first and second pane, the light receiving surface of the PV devices being oriented to receive radiation emitted by the doped host material (¶0120, 0121, 0137-0139).
Young does not specifically teach that at least one spacer structure provides a predetermined separation between the first and second pane. Vasiliev teaches a similar device (Fig. 9), and further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include at least one spacer structure (306, 308) to provide a predetermined separation between similar panes (302, 304; ¶0110). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Young teaches an assembly similar to that of Fig. 8 that functions as a window (¶0054, 0117), but does not particularly teach that the assembly is a window for converting solar radiation. Vasiliev, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the assembly of modified-Young as a window assembly so that the device can function to reduce heat loads in buildings (¶0042-0046).
Young teaches that the doped host material may comprise a material which converts radiation into radiation of a predetermined near-infrared band ranging from 700nm to 2000nm (¶0046, 0124), and that the doped host material may comprise a nanoparticle material (¶0035, 0039, 0056, 0069, 0070), but does not specifically teach that the doped host material comprises the claimed materials. Zhang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a ternary material M3(XO4)2, where M=Ba and X=P or V, and wherein the ternary material is doped with Mn5+ ions because such a material converts radiation of the UV, visible, and/or at least part of the near infrared band into radiation of the predetermined near-infrared band (Abstract, Figs. 3, 4, 3. Results and discussion). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As such, the first and second panes of modified-Young are first and second window panes.
Young does not specifically teach that one or more optical layers are provided over or on at least part of the surfaces of the first and/or second window pane. Vasiliev, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to provide one or more optical layers including one or more reflecting and/or refracting layers for radiation generated by an inorganic luminescent material over surfaces of the first and/or second window pane in order to improve direction of light toward the photovoltaic device (Fig. 17, ¶0134-0147).

Claim(s) 1, 5, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0012086 to Tsakalakos, and further in view of US PGPub 2021/0107258 to Horie.
Regarding claims 1, 5, 13, 18, and 19, Tsakalakos teaches a device for converting solar radiation comprising
an inorganic luminescent thin-film layer of a doped host material 304 (Fig. 3), wherein the doped host material is doped with Sm2+ ions for converting radiation of the UV, visible and/or at least part of the near infrared band of the solar spectrum into radiation of a predetermined visible red band (¶0051-0057), and at least one photovoltaic device (not shown in Fig. 3) for converting at least part of the converted radiation into electrical power (¶0066, 0067, 0072).
Tsakalakos teaches that that the doped host material includes elements Si, O, and Al in embodiments (¶0046 recites alumino-silicate glass), and that the thin-film layer is amorphous (¶0046 describes the host material as a non-crystalline glass; ¶0061 describes a range of crystalline forms, which are therefore excluded by “non-crystalline”; a skilled artisan would understand glass to be amorphous). Tsakalakos also teaches that it is desirable to expand the range of indices of refraction of a thin-film layer (¶0003, 0004, 0041). The reference does not specifically teach that the doped host material includes elements Al, Si, O, and N. 
However, Horie teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inorganic amorphous luminescent thin-film layer of a host material including elements Al, Si, O, and N (¶0046), as such a material can achieve an expanded range of refractive indices. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claims 5, 18, and 19, modified-Tsakalakos teaches the limitations of claim 1. Tsakalakos teaches that the dopant concentration of the doped host material is in a range of 0.001% and 80%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 13, modified-Tsakalakos teaches the limitations of claim 1. At least part of the luminescent organic material of the thin-film layer is provided over a light receiving face of the at least one photovoltaic device (¶0066 of Tsakalakos).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsakalakos and Horie. Supporting information is provided by Young.
Regarding claim 8, modified-Tsakalakos teaches the limitations of claim 1. Tsakalakos teaches that the at least one photovoltaic device is silicon in an embodiment (¶0067). Young teaches that a silicon photovoltaic device is capable of transforming radiation in the visible red/near infrared band between 650 nm and 800 nm or the near-infrared band between 1100 and 1250 nm into electric power (Fig. 3, ¶0075).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Tsakalakos and Horie as applied to claim 1 above, and further in view of US PGPub 2013/0098438 to Kawai.
Regarding claim 6, modified-Tsakalakos teaches the limitations of claim 1. Tsakalakos does not specifically teach a haze of the Sm2+ doped amorphous thin-film layer. Kawai teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a layer to have a haze smaller than 1% (¶0041, 0042, 0072), as that reference teaches doing so for a similar device with similar structure and function. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8-15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726